Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”) is by and between
TeleTech Holdings, Inc., including its subsidiaries, their successors and
assigns, their directors, officers, employees and agents (the “Company” or
“TeleTech”) and Joseph Bellini (“Employee”), and shall be effective as of the
“Start Date” (as defined below).
     1. Appointment
          a. TeleTech hereby employs Employee as Executive Vice President and
Chief Sales Officer reporting to the Chief Executive Officer and Employee hereby
accepts such employment with TeleTech to begin on March 8, 2010 (“Start Date”).
          b. Employee shall devote his full-time and best efforts to the
performance of all duties as shall be assigned to Employee from time to time by
TeleTech. Unless otherwise specifically authorized in writing by TeleTech,
Employee shall not engage in any other business activity, or otherwise be
gainfully employed. This shall not preclude Employee from serving on Boards of
Directors with the Company’s approval.
          c. Employee acknowledges that, as part of Employee’s employment duties
hereunder, Employee may be required to perform services for, and serve as an
officer and/or director of, subsidiaries and affiliates of TeleTech, on behalf
of and as requested by TeleTech, and Employee agrees to perform such duties.
Employee shall render such services as are necessary and desirable to protect
and advance the best interests of the Company, acting, in all instances, in
accordance with TeleTech’s Code of Conduct and policies.
     2. Compensation
          a. Salary and Salary Review. Employee’s base salary shall be $300,000
per year, payable in equal installments in accordance with TeleTech’s standard
payroll practice, less legally required deductions and withholdings. TeleTech
may, in its sole discretion, increase, or decrease in a non-material way,
Employee’s base salary, as and when TeleTech deems appropriate.
          b. Annual Incentive. Employee will be eligible to participate in the
then current Management Incentive Plan (“MIP”) with eligibility to earn an
annual bonus targeted at 100% of Employee’s base salary. The determination of
eligibility for, the amount and the payment of any such annual bonus are subject
to the terms and conditions of the applicable Management Incentive Plan.
          c. Sign-on Bonus. Employee shall receive a one-time sign-on bonus of
$60,000, less all deductions and required withholdings, to be issued with
Employee’s first regularly-scheduled paycheck. If Employee voluntarily leaves
the Company or is terminated for “Cause” (as defined below) within 12 months
from Employee’s Start Date, this sum will be repayable to the Company subject to
reduction on a pro-rata basis for each month worked during such 12-month period.
          “Cause” as used in this Agreement shall be determined in TeleTech’s
sole and absolute discretion and shall include any of the following acts by
Employee: material violation of TeleTech’s Code of Conduct or any TeleTech
policy, procedure, guideline or agreement; theft, embezzlement, misappropriation
of funds, or misuse of Employer property or time; willful dishonesty causing
harm to the Employer; conviction of or a plea of guilty or nolo contendre to any
felony, or to any misdemeanor involving dishonesty, fraud, abuse of trust,
breach of fiduciary duty, physical or emotional harm to any person or moral
turpitude or use, possession, or distribution of controlled substances;
unauthorized use of trade secrets or confidential information (or the Employer’s
reasonable belief that the Employee has done so or has attempted to do so);
repeated dishonesty or misrepresentation involving the Employer or any
Affiliated Entity; violation of the Employer’s Substance Abuse Policy; illegal
gambling on the Employer’s or Affiliated Entity’s premises; making any
statements, whether written or oral, that disparage or defame the Employer or
any Affiliated Entity; and intentionally falsifying any document or making any
false or misleading statement related to the Employee’s employment by the
Employer.
          d. Relocation. Company will reimburse Employee reasonable relocation
expenses in accordance with Company’s relocation program up to $40,000 (plus any
applicable grossed up tax payments) for Employee’s move to the Denver area to be
used within a 12-month period from the Employee’s Start Date. This relocation
allowance may be used for reasonable relocation expenses related to Employee’s
move as set forth in the relocation program. If Employee voluntarily leaves the
Company or is terminated for Cause within 12 months from Employee’s Start Date,
the amount received will be repayable to the Company subject to reduction on a
pro-rata basis for each month worked during such 12-month period.

 



--------------------------------------------------------------------------------



 



     3. Restricted Stock Units
          Subject to the prior approval of the Compensation Committee of the
Board, the Company shall grant Employee 50,000 restricted stock units (“RSUs”).
The RSUs shall vest in four equal installments beginning on the first
anniversary of the date of such grant provided that Employee remains employed by
the Company on each such vesting date. The terms and conditions of the RSUs
shall be more fully set forth in a Restricted Stock Unit Agreement, in
substantially the form attached hereto as Exhibit A.
     4. Fringe benefits
          a. Medical, Vision, Dental and Long-Term Disability Insurance.
Employee and his dependents shall be eligible for coverage under the group
medical, vision, and dental insurance plans made available from time to time to
TeleTech’s executive and management employees, beginning on the first of the
month after 30 days from the Start Date. TeleTech shall pay the premiums during
Employee’s employment under the group medical, vision, dental, and Long-Term
Disability insurance plans pursuant to the same premium-payment formula
applicable to TeleTech’s other senior executives.
          b. Life Insurance. Subject to Employee’s satisfactory completion of a
standard medical examination, Employee shall be eligible for, and TeleTech shall
provide Employee with a $4,000,000 term life insurance policy. TeleTech shall
pay all premiums relating to such a policy up to $10,000 per year. TeleTech, on
behalf of Employee, will maintain such insurance policy so long as Employee is
employed by TeleTech. Employee shall be the owner of such policy and shall have
the right to designate the beneficiary or beneficiaries thereof. Upon
termination of Employee’s employment for any reason, Employee shall have the
right to continue and maintain such policy by his payment of future premiums due
under the policy.
          c. Miscellaneous benefits. Employee shall receive fringe benefits
generally applicable to the other TeleTech senior executives that are from time
to time in effect, such as the Company’s 401(k) and Deferred Compensation Plans.
     5. Paid Leave
     Employee shall receive 24 days of accrued Paid Time Off (PTO) for
Employee’s first full year of employment pursuant to the then current PTO Policy
(or any other vacation/sick policy then in effect). Employee will also be paid
for time off for certain holidays as set forth in Company’s then current Company
Holiday Policy.
     6. Relationship Between this Agreement and Other TeleTech Agreements
     In the event of any conflict between any term of this Agreement and any
TeleTech contract, policy, procedure, guideline or other publication, the terms
of this Agreement shall control.

 



--------------------------------------------------------------------------------



 



     7. Termination
          a. Termination by Mutual Agreement. The parties may terminate this
Agreement and/or the employment relationship by mutual written agreement.
          b. Termination by TeleTech Without Cause. Upon written notice and at
the Company’s sole discretion, the Company may terminate Employee’s employment
without “Cause” (as defined in paragraph 2(c) above). Further, and solely with
respect to the provisions of this paragraph 7(b), the phrase “without Cause”
shall also include: (i) any change in Employee’s reporting structure such that
he does not report directly to the Company’s Chief Executive Officer; or
(ii) any material decrease in Employee’s base salary, as described in paragraph
2(a) except if such material decrease is effected in connection with a reduction
in compensation that is applicable generally to other Executive Vice Presidents
of the Company; or (iii) any material negative change in Employee’s title below
that of Executive Vice President and Chief Sales Officer; or (iv) any required
relocation of Employee’s principal workplace to a location more than 50 miles
outside of the Denver Metropolitan Area; provided, however, that if Employee
fails to notify the Executive Vice President of Global Human Capital of the
Company in writing that the Company has terminated his employment without Cause
within 30 calendar days after the occurrence of any of the foregoing events (i)
- (iv), Employee shall forever forfeit, release and waive his right to receive
any severance compensation or severance benefits in accordance with the
provisions of this paragraph 7(b).
     Upon a termination without Cause under this paragraph 7(b), if Employee
executes a separation agreement and legal release releasing all claims, except
for any claims under the Colorado Wage Claim Act, in a form satisfactory to
TeleTech and Employee continues to comply with all terms of such separation
agreement and any other agreement signed by Employee, TeleTech shall pay
Employee as severance pay the lump sum (subject to the provisions of section 11,
below) of 12 months of Employee’s then-current base salary, less legally
required deductions and withholdings. All other terms and conditions of
TeleTech’s Severance Pay Plan remain in full force and effect regarding the
payment of severance pay.
     Upon a termination without Cause under this paragraph 7(b), if TeleTech
pays Employee all salary and compensation earned as of the termination date, and
provides Employee severance pay and severance benefits in the amount and on the
terms specified in this paragraph 7(b), TeleTech’s acts in doing so shall be in
complete accord and satisfaction of any claim that Employee has or may at any
time have for compensation or payments of any kind from TeleTech arising from or
relating in whole or part to Employee’s employment with TeleTech and/or this
Agreement. If the separation agreement and legal release is not signed within
forty five (45) days from when the agreement is presented to Employee, then
Employee waives his right to receive any severance pay or severance benefits,
even if Employee were to successfully litigate any claim against Company.
Employee is not entitled to severance pay or severance benefits if Employee
terminates his own employment with Company except as set forth in this paragraph
7(b).

 



--------------------------------------------------------------------------------



 



          c. Termination by TeleTech for Cause. TeleTech may terminate this
Agreement effective immediately for Cause, upon notice to Employee, with
TeleTech’s only obligation being the payment of any salary and compensation
earned as of the date of termination, and any continuing obligations under
Company pension or benefit plans then in effect, and without liability for
severance compensation of any kind.
          d. Termination Upon Employee’s Death. This Agreement shall terminate
immediately upon Employee’s death. Thereafter, TeleTech shall pay to Employee’s
estate all compensation fully earned, and benefits fully vested as of the last
date of Employee’s continuous, full-time active employment with TeleTech.
TeleTech shall not be required to pay any form of severance, severance benefits,
or other compensation concerning or on account of Employee’s employment with
TeleTech or the termination thereof.
          e. Termination Following Disability. During the first ninety
(90) calendar days after a mental or physical condition that renders Employee
unable to perform the essential functions of his position with reasonable
accommodation (the “Initial Disability Period”), Employee shall continue to
receive his base salary as set forth in paragraph 2(a). Thereafter, if Employee
qualifies for benefits under TeleTech’s long term disability insurance plan (the
“LTD Plan”), then he shall remain on leave for as long as he continues to
qualify for such benefits, up to a maximum of 180 consecutive days (the “Long
Term Leave Period”). The Long Term Leave Period shall begin on the first day
following the end of the Initial Disability Period. During the Long Term Leave
Period, Employee shall be entitled to any benefits to which the LTD Plan
entitles him, but no additional compensation from TeleTech in the form of
salary, performance or MIP bonus, new stock option grants, allowances or
otherwise. Consistent with applicable law, if at the end of the Long Term Leave
Period Employee remains unable to perform the essential functions of his
position, then TeleTech may terminate this Agreement and/or Employee’s
employment. In the event that TeleTech terminates this Agreement or Employee’s
employment under this subparagraph 7(e), TeleTech’s payment obligation to
Employee shall be limited to all compensation fully earned, and benefits fully
vested as of the last date of Employee’s continuous, full-time active employment
with TeleTech. Except as specifically set forth above in this subparagraph 7(e),
TeleTech shall not be required to pay any form of severance, severance benefits,
or other compensation concerning or on account of Employee’ employment with
TeleTech or the termination thereof. The compensation and benefits under this
paragraph are in addition to any other compensation and benefits Employee may
receive under any disability or other insurance policy.
     8. Successors and Assigns
     TeleTech, its successors and assigns may in their sole discretion assign
this Agreement to any person or entity, with or without Employee’s consent. This

 



--------------------------------------------------------------------------------



 



Agreement thereafter fully shall bind, and inure to the benefit of TeleTech’s
successors or assigns and in the event of a sale of all or a portion of
TeleTech’s stock or assets, this Agreement shall continue in full force and
effect. Employee shall not assign either this Agreement or any right or
obligation arising hereunder.
     9. Dispute Resolution
          Employee and TeleTech agree that in the event of any controversy or
claim arising out of or relating to Employee’s employment with and/or separation
from TeleTech, they shall negotiate in good faith to resolve the controversy or
claim privately, amicably and confidentially. Each party may consult with
counsel in connection with such negotiations. All controversies and claims
arising from or relating to Employee’s employment with TeleTech and/or the
termination of that employment that cannot be resolved by good-faith
negotiations shall be resolved only by final and binding arbitration. Employee
agrees to execute, simultaneously with the execution of this Agreement, the
Company’s current Arbitration Agreement.
     10. Non-Disclosure and Non-Competition
          Employee agrees to execute, simultaneously with the execution of this
Agreement, the Company’s current Agreement to Protect Confidential Information,
Assign Inventions and Prevent Unfair Competition and Unfair Solicitation, which,
among other things, restricts Employee from engaging in any activity in
competition with the Company for a one-year period following Employee’s
termination for any reason.
     11. Section 409A of the Internal Revenue Code
          a. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from, or complies with, the requirements of
Section 409A of the Code and the Internal Revenue Service guidance and Treasury
Regulations thereunder (“Section 409A”), and Employee and the Company agree to
amend the Agreement, or take such other actions as Employee and the Company deem
necessary or appropriate, to comply with such intent.
          b. Employee will be considered to have terminated employment with the
Company only if Employee’s termination of employment constitutes a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h).
          c. Any severance benefits payable to Employee upon Employee’s
termination of employment shall be paid shall be paid (or, in the case of
installment payments, shall commence to be paid) on the date that the Company
determines within sixty (60) days following the date of Employee’s “separation
from service.” Any installment severance payments made on separate payroll dates
shall be treated as a series of separate payments for purposes of Section 409A,
and, to the greatest extent applicable, any such installment payments shall be
construed to be exempt payments pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii)

 



--------------------------------------------------------------------------------



 



          d. Notwithstanding Section 2 above, if Employee is entitled to receive
payment of any non-exempt “nonqualified deferred compensation” within the
meaning of Section 409A upon Employee’s “separation from service,” and Employee
is a “specified employee” on the date of Employee’s “separation from service”
(as determined under Treasury Regulation Section 1.409A-1(i)), such payment
shall be delayed in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i), and any such payment shall be paid to Employee in a lump sum
during the thirty (30) day period commencing on the earlier of (a) the
expiration of the six-month period measured from the date of Employee’s
“separation from service,” or (b) Employee’s death. To the greatest extent
permitted under Section 409A, any separate payment or benefit under the
Agreement will not be deemed to constitute “nonqualified deferred compensation”
subject to Section 409A and the six-month delay requirement to the extent
provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A.
     12. Miscellaneous
          a. Governing Law. This Agreement, and all other disputes or issues
arising from or relating in any way to TeleTech’s relationship with Employee,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.
          b. Severability. If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
Agreement shall remain fully enforceable. To the extent that any court concludes
that any provision of this Agreement is void or voidable, the court shall reform
such provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.
          c. Modification of Agreement. This Agreement or any other term or
condition of employment shall not be modified by word or deed, except in a
writing signed by Employee and Executive Vice President of Human Capital.
          d. Waiver. No provision of this Agreement shall be deemed waived, nor
shall there be an estoppel against the enforcement of any such provision, except
by a writing signed by the party charged with the waiver or estoppel. No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.
          e. Construction. Whenever applicable, masculine and neutral pronouns
shall equally apply to the feminine genders; the singular shall include the
plural and the plural shall include the singular. The parties have reviewed and
understand this Agreement, and each has had a full opportunity to negotiate the
agreement’s terms and to consult with counsel of their own choosing. Therefore,
the parties expressly waive all applicable common law and statutory rules of
construction

 



--------------------------------------------------------------------------------



 



that any provision of this Agreement should be construed against the agreement’s
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.
          f. Employee’s Representations and Warranties. The Employee represents
and warrants that the Employee is not a party to any other employment,
non-competition or other agreement or restriction which could interfere with the
Employee’s employment with the Company or the Employee’s or the Company’s rights
and obligations hereunder, and that the Employee’s acceptance of employment with
the Company and the performance of the Employee’s duties hereunder will not
breach the provisions of any contract, agreement, or understanding to which the
Employee is a party or any duty owed by the Employee to any other person.
          g. Counterparts and Telecopies. This Agreement may be executed in
counterparts, or by copies transmitted by telecopier, which counterparts and/or
facsimile transmissions shall have the same force and effect as had the contract
been executed in person and in original form.
Employee acknowledges and agrees: that he understands this Agreement; that he
enters into it freely, knowingly, and mindful of the fact that it creates
important legal obligations and affects his legal rights; and that he
understands the need to consult concerning this Agreement with legal counsel of
his own choosing, and has had a full and fair opportunity to do so.
[SIGNATURES FOLLOW]

                Employee   TeleTech Holdings, Inc.  
 
             
By:
  /s/ JOSEPH BELLINI   By:   /s/ MIKE JOSSI  
 
             
 
  Joseph Bellini       Mike Jossi
Executive VP, Global Human Capital  

 



--------------------------------------------------------------------------------



 



TELETECH HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Section 16 Officer)
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into
between TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                     (“Grantee”), as of                      (the “Grant Date”).
In consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:
     1. Grant of RSUs. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Stock Option Plan, as amended and restated (the “Plan”), a
copy of which is attached hereto and incorporated herein by this reference,
TeleTech grants to Grantee                      RSUs (the “Award”).
     2. Rights Upon Certain Events.
          (a) Rights Upon Termination of Service. If Grantee incurs a
“Termination of Service” (as defined below) for any reason other than (i) for
“Cause” (as defined herein), (ii) Grantee’s death, or (iii) Grantee’s mental,
physical or emotional disability or condition (a “Disability”), Grantee shall
retain rights of ownership to any then vested portion of the Award. Any unvested
portion of the Award shall be immediately cancelled.
          (b) Rights Upon Termination of Service For Cause. If Grantee incurs a
Termination of Service for Cause, the RSUs shall be immediately cancelled.
          (c) Rights Upon Grantee’s Death or Disability. If Grantee incurs a
Termination of Service as a result of Grantee’s death or disability, Grantee
shall retain any then vested portion of the Award. Any unvested portion of the
Award shall be immediately cancelled.
     3. Vesting.
          (a) The RSU Award shall vest in four installments beginning on
                    , as delineated in the table below:

      Vesting Schedule     Cumulative Vesting Date   Percentage     25%     25%
    25%     25%

 



--------------------------------------------------------------------------------



 



          (b) Grantee must not have incurred a Termination of Service before any
Vesting Date in order to vest in the portion of the RSUs that vest on such
Vesting Date. No portion of the RSUs shall vest between Vesting Dates; if
Grantee incurs a Termination of Service for any reason, then any portion of the
RSUs that is scheduled to vest on any Vesting Date after the date Grantee’s
Termination of Service is terminated automatically shall be forfeited as of the
Termination of Service.
     3A. Vesting Following a Change in Control.
          (a) Accelerated Vesting. Notwithstanding the vesting schedule
contained in Section 3, upon a “Change in Control” (as hereinafter defined), any
unvested Performance Vesting RSUs and Time Vesting RSUs that would otherwise
vest on or after the effective date of the Change in Control shall be
accelerated and become 100% vested on the effective date of the Change in
Control; provided, however, that for purposes of a Change in Control pursuant to
Section 3(b)(i) hereof, the unvested Performance Vesting RSUs and Time Vesting
RSUs shall be deemed to have vested immediately prior to a Change in Control
transaction described in Section 3(b)(i) hereof in order to allow such
Performance Vesting RSUs and Time Vesting RSUs to participate in such Change in
Control transaction.
          (b) Definition of “Change in Control”. For purposes of this Agreement,
“Change in Control” means the occurrence of any one of the following events:
          (i) any consolidation, merger or other similar transaction
(A) involving TeleTech, if TeleTech is not the continuing or surviving
corporation, or (B) which contemplates that all or substantially all of the
business and/or assets of TeleTech will be controlled by another corporation;
          (ii) any sale, lease, exchange or transfer (in one transaction or
series of related transactions) of all or substantially all of the assets of
TeleTech (a “Disposition”); provided, however, that the foregoing shall not
apply to any Disposition to a corporation with respect to which, following such
Disposition, more than 51% of the combined voting power of the then outstanding
voting securities of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of at least 51% of the then outstanding Common Stock
and/or other voting securities of TeleTech immediately prior to such
Disposition, in substantially the same proportion as their ownership immediately
prior to such Disposition;
          (iii) approval by the stockholders of TeleTech of any plan or proposal
for the liquidation or dissolution of TeleTech, unless such plan or proposal is
abandoned within 60 days following such approval;
          (iv) the acquisition by any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended), or two
or more persons acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 51% or more of the outstanding shares of voting stock of TeleTech; provided,
however, that for purposes of the foregoing, “person” excludes Kenneth D.
Tuchman and his affiliates; provided, further that the foregoing shall exclude
any such acquisition (A) by any person made directly from TeleTech, (B) made by
TeleTech or any Subsidiary, or (C) made by an employee benefit plan (or related
trust) sponsored or maintained by TeleTech or any Subsidiary; or
          (v) if, during any period of 15 consecutive calendar months commencing
at any time on or after the Grant Date, those individuals (the “Continuing
Directors”) who either (A) were directors of TeleTech on the first day of each
such 15-month period, or (B) subsequently became directors of TeleTech and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors then on the board of
directors of TeleTech, cease to constitute a majority of the board of directors
of TeleTech.
          (c) Other Definitions. The following terms have the meanings ascribed
to them below:

 



--------------------------------------------------------------------------------



 



          (i) “Cause” has the meaning given to such term, or to the term “For
Cause” or other similar phrase, in Grantee’s Employment Agreement with TeleTech
or any Subsidiary, if any; provided, however, that if at any time Grantee’s
employment or service relationship with TeleTech or any Subsidiary is not
governed by a written agreement or if such written agreement does not define
“Cause,” then the term “Cause” shall have the meaning given to such term in the
Plan.
          (ii) “Termination Date” means the date upon which Grantee incurs a
Termination of Service and for a Grantee who is then an employee, shall mean the
latest day on which Grantee is expected to report to work and is responsible for
the performance of services to or on behalf of TeleTech or any Subsidiary,
notwithstanding that Grantee may be entitled to receive payments from TeleTech
(e.g., for unused vacation or sick time, severance payments, deferred
compensation or otherwise) after such date; and
          (iii) “Good Reason” means with respect to any Grantee who is an
employee (A) any reduction in Grantee’s base salary; provided that a reduction
in Grantee’s base salary of 10% or less does not constitute “Good Reason” if
such reduction is effected in connection with a reduction in compensation that
is applicable generally to officers and senior management of TeleTech;
(B) Grantee’s responsibilities or areas of supervision within TeleTech or its
Subsidiaries are substantially reduced; or (C) Grantee’s principal office is
relocated outside the metropolitan area in which Grantee’s office was located
immediately prior to the Change in Control; provided, however, that temporary
assignments made for the good of TeleTech’s business shall not constitute such a
move of office location. In addition, no termination of a Grantee’s employment
or service shall be deemed to be for Good Reason unless (i) Grantee provides
TeleTech with written notice setting forth the specific facts or circumstances
constituting Good Reason within thirty (30) days after the initial existence of
the occurrence of such facts or circumstances, (ii) TeleTech or the Subsidiary
which employs Grantee has failed to cure such facts or circumstances within
thirty (30) days of its receipt of such written notice, and (iii) the effective
date of the termination for Good Reason occurs no later than ninety (90) days
after the initial existence of the facts or circumstances constituting Good
Reason.
          (iv) “Termination of Service” shall mean:
          (a) As to an Independent Director, the time when a Participant who is
an Independent Director ceases to be a Director for any reason, including,
without limitation, a termination by resignation, failure to be elected, death
or retirement, but excluding terminations where the Participant simultaneously
commences employment with TeleTech or remains in employment or service with
TeleTech or any Subsidiary in any capacity.
          (b) As to an employee, the time when the employee-employer
relationship between a Participant and TeleTech or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Participant simultaneously commences service with TeleTech as an Independent
Director.
     The Committee, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Committee otherwise provides in the terms of
the Award Agreement or otherwise, a leave of absence, change in status from an
employee to an Independent Director or other change in the employee-employer
relationship shall constitute a Termination of Service only if, and to the
extent that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section. For purposes of
the Plan, a Participant’s employee-employer relationship or Independent Director
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).
          (v) “Independent Director” means a Director of TeleTech who is not an
employee of TeleTech or any Subsidiary.

 



--------------------------------------------------------------------------------



 



     3B. Settlement of Vested RSUs. RSUs subject to an Award shall be settled
pursuant to the terms of the Plan as soon as reasonably practicable following
the vesting thereof, but in no event later than March 15 of the calendar year
following the calendar year in which the RSUs vest.
     4. RSUs Not Transferable and Subject to Certain Restrictions. The RSUs
subject to the Award may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, or pursuant
to a qualified domestic relations order as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended (the “Code”).
     5. Forfeiture If at any time during Grantee’s employment or services
relationship with TeleTech or at any time during the 12 month period following
Grantee’s Termination of Service, a Forfeiture Event (as defined below) occurs,
then at the election of the Committee, (a) this Agreement and all unvested RSUs
granted hereunder shall terminate and (b) Grantee shall return to TeleTech for
cancellation all shares held by Grantee plus pay TeleTech the amount of any
proceeds received from the sale of any shares to the extent such shares were
issued pursuant to RSUs granted under this Agreement that vested (i) during the
24 month period immediately preceding the Forfeiture Event, or (ii) on the date
of or at any time after such Forfeiture Event. “Forfeiture Event” means the
following: (i) conduct related to Grantee’s employment or service relationship
for which criminal penalties may be sought; (ii) Grantee’s commission of an act
of fraud or intentional misrepresentation; (iii) Grantee’s embezzlement or
misappropriation or conversion of assets or opportunities of TeleTech or any
Subsidiary; (iv) Grantee’s breach of any the non-competition or non-solicitation
provisions; (v) Grantee’s disclosing or misusing any confidential or proprietary
information of TeleTech or any Subsidiary or violation of any policy of TeleTech
or any Subsidiary or duty of confidentiality; or (vi) any other material breach
of the Code of Conduct or other appropriate and applicable policy of TeleTech or
any Subsidiary. The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Grantee from liability hereunder.
     6. Acceptance of Plan. Grantee hereby accepts and agrees to be bound by all
the terms and conditions of the Plan.
     7. No Right to Employment. Nothing herein contained shall confer upon
Grantee any right to continuation of employment or service relationship by
TeleTech or any Subsidiary, or interfere with the right of TeleTech or any
Subsidiary to terminate at any time the employment or service relationship of
Grantee. Nothing contained herein shall confer any rights upon Grantee as a
stockholder of TeleTech, unless and until Grantee actually receives shares of
Common Stock.
     8. Adjustments. Subject to the sole discretion of the Board of Directors,
TeleTech may, with respect to any vested RSUs that have not been settled
pursuant to the Plan, make any adjustments necessary to prevent accretion, or to
protect against dilution, in the number and kind of shares that may be used to
settle vested RSUs in the event of a change in the corporate structure or shares
of TeleTech; provided, however, that no adjustment shall be made for the
issuance of preferred stock of TeleTech or the conversion of convertible
preferred stock of TeleTech. For purposes of this Section 7, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.
     9. No Other Rights. Grantee hereby acknowledges and agrees that, except as
set forth herein, no other representations or promises, either oral or written,
have been made by TeleTech, any Subsidiary or anyone acting on their behalf with
respect to Grantee’s rights under this Award, and Grantee hereby releases,
acquits and forever discharges TeleTech, the Subsidiaries and anyone acting on
their behalf of and from all claims, demands or causes of action whatsoever
relating to any such representations or promises and waives forever any claim,
demand or action against TeleTech, any Subsidiary or anyone acting on their
behalf with respect thereto.
     10. Confidentiality. GRANTEE AGREES NOT TO DISCLOSE, DIRECTLY OR
INDIRECTLY, TO ANY OTHER EMPLOYEE OF TELETECH AND TO KEEP CONFIDENTIAL ALL
INFORMATION RELATING TO ANY AWARDS GRANTED TO GRANTEE, PURSUANT TO THE PLAN OR
OTHERWISE, INCLUDING THE AMOUNT OF ANY SUCH AWARD AND THE RATE OF VESTING
THEREOF; PROVIDED THAT GRANTEE SHALL BE ENTITLED TO DISCLOSE SUCH INFORMATION TO
SUCH

 



--------------------------------------------------------------------------------



 



OF GRANTEE’S ADVISORS, REPRESENTATIVES OR AGENTS, OR TO SUCH OF TELETECH’S
OFFICERS, ADVISORS, REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND ACCOUNTING
ADVISORS), WHO HAVE A NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE TAX,
FINANCIAL PLANNING OR OTHER SUCH PURPOSES.
     11. Severability. Any provision of this Agreement (or portion thereof) that
is deemed invalid, illegal or unenforceable in any jurisdiction shall, as to
that jurisdiction and subject to this Section 10, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.
     12. References. Capitalized terms not otherwise defined herein shall have
the same meaning ascribed to them in the Plan.
     13. Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, oral or written, between
TeleTech and Grantee relating to Grantee’s entitlement to RSUs or similar
benefits, under the Plan or otherwise.
     14. Amendment. This Agreement may be amended and/or terminated at any time
by mutual written agreement of TeleTech and Grantee; provided, however that
TeleTech, in its sole discretion, may amend the definition of “Change in
Control” in Section 3A(b) from time to time without the consent of Grantee.
     15. Section 409A.
          (a) Notwithstanding any provision herein to the contrary, for purposes
of determining whether Grantee has incurred a Termination of Service for
purposes of Section 3A hereof, Grantee will not be treated as having incurred a
Termination of Service unless such termination constitutes a “separation from
service” as defined for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). If Grantee has a “separation from service”
following a Change in Control pursuant to Section 3A(a)(ii), the RSUs vesting as
a result of such “separation from service” will be paid on a date determined by
TeleTech within 5 days of Grantee’s “separation from service.” If Grantee is a
“specified employee” (within the meaning of Section 409A) with respect to
TeleTech at the time of a “separation from service” and Grantee becomes vested
in RSUs as a consequence of a “separation from service,” the delivery of
property in settlement of such vested RSUs shall be delayed until the earliest
date upon which such property may be delivered to Grantee without being subject
to taxation under Section 409A.
          (b) This Restricted Stock Unit Agreement and the Award are intended to
be exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). Notwithstanding any provision of this Agreement to the
contrary, in the event that the Committee determines that the Award may be
subject to Section 409A of the Code, the Committee, in its sole discretion, may
adopt such amendments to this Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, from time to time, without the consent of
Grantee, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of penalty taxes under
Section 409A of the Code.
     16. No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than Grantee and Grantee’s
respective successors and assigns expressly permitted herein, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
     17. Governing Law. The construction and operation of this Agreement are
governed by the laws of the State of Delaware (without regard to its conflict of
laws provisions).
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                TELETECH HOLDINGS, INC.  
 
         
 
  By:      
 
     
 
Name: John R. Troka, Jr.  
 
      Title: Interim Chief Financial Officer    
 
                        Signature of                                         
(“Grantee”)  
 
                          Grantee’s Social Security Number  

 